Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a final office action in response to the amendment filed 2/17/2021.
Claims 1 and 7 are amended, and claims 2 and 6 are canceled.
Claims 1, 3-5 and 7-12 are pending and examined.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

	Claim(s) 1, 3-5 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silca System(as least as early as 7/8/2019).
Silca Systems discloses a paver supporting apparatus comprising:

an asymmetrical modular grid(see Fig. with silica grate in 4 cont’d, the sides of the grid are different than the center, therefor the grid is considered “asymmetrical”) positioned on and secured to the support surface and having:
a body(see Fig. with silica grate) having 
a top surface, 
a bottom surface positioned opposite the top surface, 
a plurality of geometric lattices provided from a plurality of walls(see step 4 of remodel and step 3 of new construction, each of the lattices is made up of walls),
a plurality of ballast receiving openings extending through the geometric lattice(at least some of the openings in the lattice/grate are considered the ballast receiving openings);
a plurality of planar adhesive receiving sections extending across a width of the top surface(see Figs. of Silca Grate and marked-up Fig. from last office action) and positioned in part on opposing central sides of a plurality of ballast receiving openings extending through the geometric lattice(the receiving sections are located on sides of the openings and meet the functional claim limitation);
an extension extending and removable from one side of the body(the grate has a portion with two holes extending the length of the grate, see Fig in 4 cont’d showing a removable end portion), the extension having a length equal to a length of the body and a width less than a width of the body(the extension as shown in 4 cont’d shows a length the same as the body and the width less than the width of the body);

a plurality of pavers positioned on the asymmetrical modular grid(see Fig, with
pavers).
Regarding claim 3, Silca System discloses the paver supporting apparatus of claim 2, wherein the planar adhesive receiving sections and the plurality of geometric lattices extend from the top surface and the bottom surface by a grid depth (see Figs.).
Regarding claim 4, Silca System discloses the paver supporting apparatus of claim 3, wherein the geometric lattice has a plurality of regular shaped polygons(see marked-up Fig.) and a plurality of an irregular shaped polygons formed therein and make up outer walls of the body(see marked-up Fig.).
Regarding claim 5, Silca Systems discloses the paver supporting apparatus of claim 3, wherein each of the plurality of planar adhesive receiving sections are planar columns that extend substantially along a width of the body(portions of the grate that are considered the receiving sections are also considered planar columns, see Figs, on page 1).
Regarding claim 7, Silca System discloses the paver supporting apparatus of claim 6, wherein the plurality of ballast receiving openings extend from the top surface down through the grid depth and along a tapered length(see Figs, on page 1).
Regarding claim 8, Silca System discloses the paver supporting apparatus of claim 3, wherein the extension includes an outer wall and a plurality of support 
Regarding claim 9, Silca System discloses the paver supporting apparatus of claim 3, wherein the plurality of fastener receiving passageways are linearly positioned and extending through the body and the extension (see Figs, on page 1, the openings extend through the grate and are capable of being used for fasteners and therefore meet the functional claim limitation).
Regarding claim 10, Silca System discloses the paver supporting apparatus of claim 9, wherein the body includes a plurality of body fastener receiving passageways and a plurality of extension fastener receiving passageways linearly positioned such that a pair of body fastener receiving passageways are linearly aligned with and an extension fastener receiving passageways, and are aligned with a planar adhesive receiving section(the openings are aligned and are considered to meet the functional claim limitation).
Regarding claim 11 Silca System discloses the paver supporting apparatus of claim 9, wherein each of the plurality of fastener receiving passageways includes a fastener body receiving space sized and shaped to fully receive a fastener and a fastener head receiving space extend there through.
Regarding claim 12, Silca System discloses the paver supporting apparatus of claim 3, further comprising a layer of fabric(see step 6 of remodel or step 4 of new construction) positioned on and secured to the asymmetrical modular grid.


Response to Amendment
Applicant’s amendment has overcome the previous 112 claim rejection.

Response to Arguments
Applicant's arguments filed 2/17/2021 have been fully considered. 
	Applicant’s argument regarding the rejection of claims 1 and 3-12 under 35 USC 112 are moot given that the rejection has been withdrawn.
Applicant’s argument regarding the Silca System not teaching “a paver support apparatus with a support structure having a support surface, an asymmetrical modular grid positioned on and secured to the support surface and having a body with a plurality of ballast receiving openings extending through a geometric lattice, and a plurality of planar adhesive receiving sections extending across a width of the top surface and positioned in part on opposing central sides of a ballast receiving openings” is not persuasive.  As discussed in the above rejection the Silca System shows all of the features of the system as claimed.  The openings of the system can be considered ballast openings as no structural limitation is given to the openings to preclude them from being used for ballast if so desired.  Applicant further argues that the grate of Silca System is structurally different.  Any structural difference between the invention and the Silca System is moot given that the claim limitations are met by the Silca System.  The connecting elements of the claim are met by the Silca System.  

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851.  The examiner can normally be reached on M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/